UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:001-33865 Triple-S Management Corporation Puerto Rico 66-0555678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1441 F.D. Roosevelt Avenue San Juan, Puerto Rico (Address of principal executive offices) (Zip code) (787) 749-4949 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Outstanding at June 30, 2011 Common Stock Class A, $1.00 par value Common Stock Class B, $1.00 par value Triple-S Management Corporation FORM 10-Q For the Quarter Ended June 30, 2011 Table of Contents Part I – Financial Information 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Cautionary Statement Regarding Forward-Looking Information 33 Overview 33 Recent Developments 34 Recent Accounting Standards 35 Managed Care Membership 36 Consolidated Operating Results 36 Managed Care Operating Results 39 Life Insurance Operating Results 42 Property and Casualty Insurance Operating Results 43 Liquidity and Capital Resources 45 Item 3.Quantitative and Qualitative Disclosures about Market Risk 46 Item 4.Controls and Procedures 47 Part II – Other Information 47 Item 1.Legal Proceedings 47 Item 1A.Risk Factors 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.(Removed and Reserved) 48 Item 5.Other Information 48 Item 6.Exhibits 48 SIGNATURES 49 2 Table of Contents Part I – Financial Information Item 1.Financial Statements Triple-S Management Corporation Consolidated Balance Sheets (Unaudited) (Dollar amounts in thousands, except per share data) June December 31, Assets Investments and cash: Equity securities held for trading, at fair value $ $ Securities available for sale, at fair value: Fixed maturities Equity securities Securities held to maturity, at amortized cost: Fixed maturities Policy loans Cash and cash equivalents Total investments and cash Premiums and other receivables, net Deferred policy acquisition costs and value of business acquired Property and equipment, net Deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders' Equity Claim liabilities Liability for future policy benefits Unearned premiums Policyholder deposits Liability to Federal Employees' Health Benefits Program (FEHBP) Accounts payable and accrued liabilities Deferred tax liability Short-term borrowings Long-term borrowings Liability for pension benefits Total liabilities Stockholders’ equity: Common stock Class A, $1 par value. Authorized 100,000,000 shares;issued and outstanding 9,042,809 at June 30, 2011 and December 31, 2010 Common stock Class B, $1 par value. Authorized 100,000,000 shares; issued and outstanding 19,888,614 and 19,772,614 shares at June 30, 2011and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents Triple-S Management Corporation Consolidated Statements of Earnings (Unaudited) (Dollar amounts in thousands, except per share data) Three months ended Six months ended June 30, June 30, Revenues: Premiums earned, net $ Administrative service fees Net investment income Total operating revenues Net realized investment gains: Total other-than-temporary impairment losses on securities - ) - ) Net realized gains, excluding other-than-temporary impairment losses on securities Total net realized investment gains 54 Net unrealized investment loss on trading securities ) Other income (expense), net ) ) Total revenues Benefits and expenses: Claims incurred Operating expenses Total operating costs Interest expense Total benefits and expenses Income before taxes Income tax expense (benefit): Current Deferred ) ) Total income taxes Net income $ Basic net income per share $ Diluted net income per share $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Triple-S Management Corporation Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) (Unaudited) (Dollar amounts in thousands, except per share data) Balance at January 1 $ $ Share-based compensation Cash settlement of options under share-based compensation plan ) - Stock issued upon exercise of stock options - Repurchase and retirement of common stock ) - Comprehensive income (loss): Net income Net unrealized change in fair value of available for sale securities, net of taxes Defined benefit pension plan: Actuarial loss, net Prior service credit, net ) ) Total comprehensive income Balance at June 30 $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Triple-S Management Corporation Consolidated Statements of Cash Flows (Unaudited) (Dollar amounts in thousands, except per share data) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net amortization of investments Provision for doubtful receivables, net Deferred tax expense (benefit) ) Net realized investment (gain) loss on sale of securities ) ) Net unrealized loss (gain) on trading securities Share-based compensation Proceeds from trading securities sold: Equity securities Acquisition of securities in trading portfolio: Equity securities ) ) (Increase) decrease in assets: Premium and other receivables, net ) Deferred policy acquisition costs and value of business acquired ) Other deferred taxes Other assets ) Increase (decrease) in liabilities: Claim liabilities ) Liability for future policy benefits Unearned premiums ) ) Policyholder deposits Liability to FEHBP ) ) Accounts payable and accrued liabilities ) Net cash provided by operating activities (Continued) 6 Table of Contents Triple-S Management Corporation Consolidated Statements of Cash Flows (Unaudited) (Dollar amounts in thousands, except per share data) Six months ended June 30, Cash flows from investing activities: Proceeds from investments sold or matured: Securities available for sale: Fixed maturities sold $ $ Fixed maturities matured/called Equity securities sold Securities held to maturity: Fixed maturities matured/called Acquisition of investments: Securities available for sale: Fixed maturities ) ) Equity securities ) ) Fixed maturity securities held to maturity ) ) Net outflows for policy loans ) ) Acquisition of business, net of $29,370 of cash acquired ) - Net capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Change in outstanding checks in excess of bank balances ) ) Net change in short-term borrowings Repayments of long-term borrowings ) ) Repurchase and retirement of common stock ) - Cash settlements of stock options ) - Proceeds from exercise of stock options - Proceeds from policyholder deposits Surrenders of policyholder deposits ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) Basis of Presentation The accompanying consolidated interim financial statements prepared by Triple-S Management Corporation and its subsidiaries are unaudited.In this filing, the “Corporation”, the “Company”, “TSM”, “we”, “us” and “our” refer to Triple-S Management Corporation and its subsidiaries.The consolidated interim financial statements do not include all of the information and the footnotes required by accounting principles generally accepted in the U.S. (GAAP) for complete financial statements.These consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of such consolidated interim financial statements have been included.The results of operations for the three months and six months ended June 30, 2011 are not necessarily indicative of the results for the full year. Recent Accounting Standards In July 2011, the Financial Accounting Standard Board (“FASB”) issued guidance to address questions about how health insurers should recognize and classify in their income statements fees mandated by the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act (the Acts).A health insurer’s portion of the annual fee becomes payable to the U.S. Treasury once the entity provides health insurance for any U.S. health risk for each applicable calendar year.The amendments specify that the liability for the fee should be estimated and recorded in full once the entity provides qualifying health insurance in the applicable calendar year in which the fee is payable with a corresponding deferred cost that is amortized to expense using a straight-line method of allocation unless another method better allocates the fee over the calendar year that it is payable.This guidance is effective for calendar years beginning after December 31, 2013, when the fee initially becomes effective.We are currently evaluating the impact, if any, of the adoption of this guidance will have on the financial position or results of operations. In June 2011, the Financial Accounting Standard Board (“FASB”) issued guidance to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.The FASB decided to eliminate the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income.This guidance is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2011.We do not expect the adoption of this guidance to have an impact on our financial position or results of operations. In May 2011, the FASB issued guidance that changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements that result in common fair value measurement and disclosure requirements in GAAP and International Financial Reporting Standards (“IFRS”).For many of the requirements, FASB does not intend the amendments in this guidance to result in a change in the application of the requirements in Topic 820.Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements.Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2011.We do not expect the adoption of this guidance to have an impact on our financial position or results of operations. 8 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) In April 2011, the FASB issued guidance to improve the accounting for repurchase agreements (repos) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The Board determined that the criterion pertaining to an exchange of collateral should not be a determining factor in assessing effective control. The Board concluded that the assessment of effective control should focus on a transferor’s contractual rights and obligations with respect to transferred financial assets, not on whether the transferor has the practical ability to perform in accordance with those rights or obligations. The Board also concluded that the remaining criteria are sufficient to determine effective control. Consequently, the amendments remove the transferor’s ability criterion from the consideration of effective control for repos and other agreements that both entitle and obligate the transferor to repurchase or redeem financial assets before their maturity.This guidance is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2011.The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.We do not expect the adoption of this guidance to have an impact on our financial position or results of operations. Other than the accounting pronouncement disclosed above, there were no other new accounting pronouncements issued during the six months ended June 30, 2011 that could have a material impact on the Corporation’s financial position, operating results or financials statement disclosures. Segment Information The operations of the Corporation are conducted principally through three business segments: Managed Care, Life Insurance, and Property and Casualty Insurance.The Corporation evaluates performance based primarily on the operating revenues and operating income of each segment.Operating revenues include premiums earned, net, administrative service fees and net investment income.Operating costs include claims incurred and operating expenses.The Corporation calculates operating income or loss as operating revenues less operating costs. Our Managed Care segment is engaged in the sale of managed care products to the Commercial and Medicaremarket sectors.Up to September 30, 2010, our Managed Care subsidiary, Triple-S Salud, Inc. (“TSS”) provided managed care services in Puerto Rico to Medicaid members in two regions on a fully-insured basis and in one region on an Administrative Service Only (ASO) basis.The contracts between the Government and Triple-S for the provision of services to the Medicaid population expired by their own terms on September 30, 2010, thus effective October 1st, 2010 we no longer provide services to these members.As discussed further in note 14, our Managed Care segment includes the results of operations and financial condition of American Health since February 1, 2011. 9 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) The following tables summarize the operations by major operating segment for the three months and six months ended June 30, 2011 and 2010: Three months ended Six months ended June 30, June 30, Operating revenues: Managed Care: Premiums earned, net $ Administrative service fees Intersegment premiums /service fees Net investment income Total managed care Life Insurance: Premiums earned, net Intersegment premiums 88 96 Net investment income Total life insurance Property and Casualty Insurance: Premiums earned, net Intersegment premiums Net investment income Total property and casualty insurance Other segments: * Intersegment service revenues Operating revenues from external sources 2 - 4 - Total other segments Total business segments TSM operating revenues from external sources Elimination of intersegment premiums ) Elimination of intersegment service fees ) Other intersegment eliminations - - Consolidated operating revenues $ * Includes segments that are not required to be reported separately.These segments include the data processing services organization as well as the third-party administrator of managed care services. 10 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) Three months ended Six months ended June 30, June 30, Operating income: Managed care $ $ Life insurance Property and casualty insurance Other segments * Total business segments TSM operating revenues from external sources TSM unallocated operating expenses ) Elimination of TSM intersegment charges Consolidated operating income Consolidated net realized investment gains 54 Consolidated net unrealized loss on trading securities ) Consolidated interest expense ) Consolidated other income (expense), net ) ) Consolidated income before taxes $ $ Depreciation and amortization expense: Managed care Life insurance Property and casualty insurance Total business segments TSM depreciation expense Consolidated depreciation and amortization expense $ $ * Includes segments that are not required to be reported separately.These segments include the data processing services organization as well as the third-party administrator of managed care services. June 30, December 31, Assets: Managed care $ $ Life insurance Property and casualty insurance Other segments * Total business segments Unallocated amounts related to TSM: Cash, cash equivalents, and investments Property and equipment, net Other assets Elimination entries-intersegment receivables and others ) ) Consolidated total assets $ $ * Includes segments that are not required to be reported separately.These segments include the data processing services organization as well as the third-party administrator of managed care services. 11 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) Investment in Securities The amortized cost for debt securities and cost for equity securities, gross unrealized gains, gross unrealized losses, and estimated fair value for trading, available-for-sale and held-to-maturity securities by major security type and class of security at June 30, 2011 and December 31, 2010, were as follows: June 30, 2011 Gross Gross unrealized unrealized Estimated Cost gains losses fair value Trading securities: Equity securities $ $ $ ) $ December 31, 2010 Gross Gross unrealized unrealized Estimated Cost gains losses fair value Trading securities: Equity securities $ $ $ ) $ June 30, 2011 Gross Gross Amortized unrealized unrealized Estimated cost gains losses fair value Securities available for sale: Fixed maturities: Obligations of government-sponsored enterprises $ $ $
